



Exhibit 10.1














BOISE CASCADE COMPANY


DEFERRED COMPENSATION PLAN


Effective as of January 1, 2019











--------------------------------------------------------------------------------





BOISE CASCADE COMPANY
DEFERRED COMPENSATION PLAN




1.    Purpose of the Plan. The purpose of the Boise Cascade Company Deferred
Compensation Plan (the "Plan") is to further the growth and development of Boise
Cascade Company (the "Company") by providing a select group of senior management
and highly compensated employees of the Company and its subsidiaries the
opportunity to defer a portion of their cash compensation and thereby encourage
their productive efforts on behalf of the Company. The Plan is also intended to
provide Participants with an opportunity to supplement their retirement income
through deferral of current compensation. The Plan is an unfunded plan.


2.    Definitions.


2.1    Bonus. The payout amount earned by a Participant under a short-term
(annual) or long-term incentive plan of the Company, but only to the extent the
award is not stock or stock-related and is payable in cash.


2.2    Change in Control. A Change in Control shall be deemed to have occurred
if:


(a)    Any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing 25% or more of either the then
outstanding shares of common stock of the Company or the combined voting power
of the Company's then outstanding securities; provided, however, if such Person
acquires securities directly from the Company, such securities shall not be
included unless such Person acquires additional securities which, when added to
the securities acquired directly from the Company, exceed 25% of the Company's
then outstanding shares of common stock or the combined voting power of the
Company's then outstanding securities; and provided further that any acquisition
of securities by any Person in connection with a transaction described in
Section 2.2(c)(i) shall not be deemed to be a Change in Control of the Company;
or


(b)    The following individuals cease for any reason to constitute at least a
majority of the number of directors then serving: individuals who, on the date
hereof, constitute the Board and any new director (other than a director whose
initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of the Company) whose appointment or election by
the Board or nomination for election by the Company's stockholders was approved
by a vote of at least 2/3rds of the directors then still in office who either
were directors on the date hereof or whose appointment, election, or nomination
for election was previously so approved (the "Continuing Directors"); or




-1-



--------------------------------------------------------------------------------




(c)    The consummation of a merger or consolidation of the Company (or any
direct or indirect subsidiary of the Company) with any other corporation other
than (i) a merger or consolidation which would result in both (a) Continuing
Directors continuing to constitute at least a majority of the number of
directors of the combined entity immediately following consummation of such
merger or consolidation, and (b) the voting securities of the Company
outstanding immediately prior to such merger or consolidation continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof) more than 50% of the
combined voting power of the voting securities of the Company or such surviving
entity or any parent thereof outstanding immediately after such merger or
consolidation, or (ii) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company representing 25% or more of either the then outstanding shares of common
stock of the Company or the combined voting power of the Company's then
outstanding securities; provided that securities acquired directly from the
Company shall not be included unless the Person acquires additional securities
which, when added to the securities acquired directly from the Company, exceed
25% of the Company's then outstanding shares of common stock or the combined
voting power of the Company's then outstanding securities; and provided further
that any acquisition of securities by any Person in connection with a
transaction described in Section 2.2(c)(i) shall not be deemed to be a Change in
Control of the Company; or


(d)    The stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or the consummation of an agreement for the sale or
disposition by the Company of all or substantially all of the Company's assets,
other than a sale or disposition by the Company of all or substantially all of
the Company's assets to an entity, more than 50% of the combined voting power of
the voting securities of which are owned by Persons in substantially the same
proportions as their ownership of the Company immediately prior to such sale.


A transaction described in Section 2.2(c) which is not a Change in Control of
the Company solely due to the operation of Subsection 2.2(c)(i)(a) will
nevertheless constitute a Change in Control of the Company if the Board
determines, prior to the consummation of the transaction, that there is not a
reasonable assurance that, for at least 2 years following the consummation of
the transaction, at least a majority of the members of the board of directors of
the surviving entity or any parent will continue to consist of Continuing
Directors and individuals whose election or nomination for election by the
shareholders of the surviving entity or any parent would be approved by a vote
of at least two-thirds of the Continuing Directors and individuals whose
election or nomination for election has previously been so approved.


For purposes of this Section, "Beneficial Owner" shall have the meaning set
forth in Rule 13d‑3 under the Securities Exchange Act of 1934, as amended (the
"Exchange Act").


-2-



--------------------------------------------------------------------------------






For purposes of this Section, "Person" shall have the meaning given in
Section 3(a)(9) of the Exchange Act, as modified and used in Sections 13(d) and
14(d) thereof, except that “Person” shall not include (i) the Company or any of
its subsidiaries, (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its subsidiaries, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, (iv) a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company, or (v) an individual, entity or group that is
permitted to and does report its beneficial ownership of securities of the
Company on Schedule 13G under the Exchange Act (or any successor schedule),
provided that if the individual, entity or group later becomes required to or
does report its ownership of Company securities on Schedule 13D under the
Exchange Act (or any successor schedule), then the individual, person or group
shall be deemed to be a Person as of the first date on which the individual,
person or group becomes required to or does report its ownership on
Schedule 13D.


2.3    Committee. The Compensation Committee of the Board of Directors of the
Company.


2.4    Compensation. A Participant's Salary and Bonus. Compensation (either
Salary or Bonus) shall not include (a) any amounts paid by the Company to a
Participant that are not strictly in consideration for personal services, such
as expense reimbursement, cost-of-living allowance, education allowance, premium
on excess group life insurance, or any Company contribution to the Pension Plan
or any savings or 401(k) plan sponsored by the Company or (b) any amounts paid
as the result of a Participant’s Separation from Service, such as pay for unused
paid time off, severance, or pay in lieu of notice; the fact that an amount
constitutes taxable income to the Participant shall not be controlling for this
purpose. Compensation shall not include any taxable income realized by, or
payments made to, an employee as a result of the grant, exercise, or payment of
any equity award issued by the Company or any affiliate or subsidiary or as a
result of the disposition of such equity award, except to the extent the
Committee determines that the award shall be included in Compensation for
purposes of this Plan. Compensation shall not include any amount paid as a
retention bonus.


2.5    Deferral Election. A Participant’s irrevocable election to defer part of
his or her Compensation.


2.6    Deferred Account. The record maintained by the Company for each
Participant of the cumulative amount of (a) Compensation deferred pursuant to
this Plan, (b) the amount of any Company contributions (including Discretionary
Bonuses), and (c) imputed gains or losses on those amounts accrued as provided
in Section 4.6.2. A Participant’s Deferred Account may consist of up to three
separate types of sub-accounts, as follows:


-3-



--------------------------------------------------------------------------------




2.6.1    Retirement Account. The record of: (i) the cumulative amount of Company
contributions (not including Discretionary Bonus Accounts), and (ii)
Compensation deferred by a Participant which is subject to a Retirement
Election, together with imputed gains or losses on those amounts. A Participant
may have only one Retirement Account.


2.6.2    In-Service Account. The record of the amount of Compensation deferred
by a Participant which is subject to a scheduled in-service distribution
election, with imputed gains or losses on the Compensation deferred. A
Participant may have up to two active In-Service Accounts (i.e., once
distribution of an In-Service Account is completed, that In-Service Account does
not count toward the limit of two).


2.6.3    Discretionary Bonus Account. The record of each Discretionary Bonus
granted to a Participant, with imputed gains or losses on the amount of the
Discretionary Bonus. A Participant may have an unlimited number of Discretionary
Bonus Accounts.


2.7    Deferred Compensation and Benefits Trust. An irrevocable “rabbi trust”
(the "DCB Trust") which may be established by the Company with an independent
trustee for the benefit of persons entitled to receive payments or benefits
hereunder, the assets of which will be subject to claims of the Company's
creditors in the event of bankruptcy or insolvency.


2.8    Disability. A Participant will be deemed to have incurred a Disability
where the Participant (a) is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months, (b) is, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than
12 months, receiving income replacement benefits for a period of not less than
3 months under an accident and health plan maintained by the Company, or (c) has
been determined to be totally disabled by the Social Security Administration.


2.09    Discretionary Bonus. An amount contributed to a Participant’s Deferred
Account by the Company in its sole discretion. A Discretionary Bonus may, in the
Company’s discretion, be subject to vesting or other payment terms as indicated
in the bonus award document. Nothing in this Plan shall be construed to require
that any Participant receive a Discretionary Bonus.


2.10    Distribution Election. A Participant’s election of the method and timing
of payment of his or her Deferred Account. Participants may make different
Distribution Elections for the Retirement Account, the In-Service Account(s) and
Discretionary Bonus Account(s), if any, as provided in Section 4.4.


-4-



--------------------------------------------------------------------------------






2.11    Investment Account. Any of the accounts identified by the Company from
time to time, described in Exhibit A, to which Participants may allocate all or
any portion of their Deferred Accounts for purposes of determining the gains or
losses to be assigned to the Deferred Accounts.


2.12    Participant. A Key Executive (as defined in Section 4.1) who has made a
Deferral Election in accordance with the provisions of the Plan or who has
received a Discretionary Bonus.


2.13    Rule of 70. The attainment by a Participant of a number of Years of
Service and age which, when added together, equal or exceed 70.


2.14    Salary. A Participant's salary, commission, and other payments for
personal services rendered by a Participant to the Company during a calendar
year, determined prior to giving effect to any deferral election under this
Plan, any before-tax contribution election under a 401(k) plan sponsored by the
Company, and any before-tax contribution election under a Section 125
(cafeteria) plan sponsored by the Company.


2.15    Separation from Service. The Participant's ceasing to be employed by the
Company for any reason whatsoever, whether voluntarily or involuntarily,
including by reason of retirement, death or Disability, provided that transfer
from the Company to a subsidiary or vice versa shall not be deemed a Separation
from Service for purposes of this Plan. A Separation from Service shall also
occur if (a) the Participant is on a leave of absence that exceeds 6 months and
the Participant does not have a statutory or contractual right of reemployment,
in which case, Separation from Service shall be deemed to have occurred on the
first day following the 6‑month period, (b) the Participant is on a leave of
absence that exceeds 6 months and the Participant’s statutory or contractual
right of reemployment ends, in which case Separation from Service shall be
deemed to have occurred on the first day following the end of the right of
reemployment, or (c) the Company and the Participant reasonably anticipate that
the level of services the Participant will perform for the Company (whether as
an employee or an independent contractor) will permanently decrease to 20% or
less of the average level of services performed for the Company over the
preceding 36 months. Determination of whether a Separation from Service has
occurred will be made subject to the facts and circumstances of each situation
and will comply with Internal Revenue Code Section 409A.


2.16    Unforeseeable Emergency. A severe financial hardship to the Participant
resulting from (a) an illness or accident of the Participant or his or her
spouse, beneficiary or dependent (as defined in Internal Revenue Code
Section 152, without regard to Sections 152(b)(1), (b)(2) and (d)(1)(B));
(b) loss of the Participant’s property due to casualty; or (c) other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the Participant’s control, such as


-5-



--------------------------------------------------------------------------------




medical expenses or funeral expenses for the Participant’s spouse, beneficiary
or dependent (as defined earlier in this subsection). The determination of
whether an event constitutes an Unforeseeable Emergency shall be made based on
the facts and circumstances of the specific event.


2.17    Year of Service. A year of service as recorded in the Company’s HRIS
system or as otherwise approved by the Company's senior human resources officer.


3.    Administration and Interpretation. The Company, acting through its chief
executive officer or his or her delegates, shall have final discretion,
responsibility, and authority to administer and interpret the Plan. This
includes the discretion and authority to determine all questions of fact,
eligibility, or benefits relating to the Plan. The Company may also adopt any
rules it deems necessary to administer the Plan. The Company's responsibilities
for administration and interpretation of the Plan shall be exercised by Company
employees who have been assigned those responsibilities by the Company's
management. Any Company employee exercising responsibilities relating to the
Plan in accordance with this Section shall be deemed to have been delegated the
discretionary authority vested in the Company with respect to those
responsibilities, unless limited in writing by the Company. Any Participant may
appeal any action or decision of these employees to the Company's chief
executive officer. Any interpretation or decision by the Company's chief
executive officer shall be final and binding on the Participants. Claims for
benefits under the Plan and appeals of claim denials shall be in accordance with
Sections 10 and 11.


4.    Participant Deferral and Distribution Elections.


4.1    Eligibility. The Company shall identify those employees of the Company or
any of its subsidiaries who are eligible to participate in this Plan ("Key
Executives"). Eligibility to participate in the Plan is entirely at the
discretion of the Company and shall be limited to a select group of senior
management or highly compensated employees. Eligibility to participate in this
Plan for any calendar year shall not confer the right to participate during any
subsequent year.


4.2    Deferral Election. A Key Executive may make a Deferral Election within 30
days after first becoming eligible, to defer Salary to be earned during the
remainder of that calendar year. Each year thereafter that the Key Executive
remains eligible to participate, he or she shall have the opportunity to make a
Deferral Election during an annual enrollment period designated by the Company
with respect to Compensation earned in the following calendar year. Deferral
Elections shall be made by completion of an online enrollment process, as
designated by the Company. The Salary otherwise paid to, and/or the Bonus
otherwise earned by, a Participant during the calendar year following receipt of
the Participant’s Deferral Election shall be reduced by the amount elected to be
deferred. Deferral Elections are irrevocable as of the end of the 30-day period
for initial Deferral Elections, and as of December 31 with respect to a


-6-



--------------------------------------------------------------------------------




subsequent Deferral Election made during an annual enrollment period to be
effective during the following calendar year, except as otherwise provided in
this Plan. The amount of Compensation to be deferred will be specified in the
Deferral Election, must be at least 5% of the Participant's Compensation, and is
limited to 75% of the Participant's Compensation. Separate Deferral Elections
are permitted for Salary, Bonus payable under a short-term incentive plan, and
Bonus payable under a long-term incentive plan.


4.2.1    Accounts. Each time a Participant makes a Deferral Election pursuant to
Section 4.2, the Participant will have the option to select whether the
Compensation to be deferred will be contributed to his or her Retirement Account
or to an In-Service Account. A Participant may have one Retirement Account and
up to two active In-Service Accounts.
 
4.3    Cessation of Deferrals. If a Participant receives a hardship distribution
from this Plan under Section 5.4, his or her current-year Deferral Election will
be cancelled, and he or she shall not be eligible to contribute to this Plan for
at least 6 months following the date of the distribution. The Participant may
make a new Deferral Election during the next annual enrollment period following
the conclusion of the 6‑month period.


4.4    Distribution Election. When a Participant makes his or her first Deferral
Election pursuant to Section 4.2, he or she must elect a distribution option for
the Retirement Account (even if the Participant has elected to contribute to an
In-Service Account). When a Participant first elects an In-Service Account, he
or she must elect a distribution option for that In-Service Account. The
distribution options available for Participants to choose from will be specified
by the Company in the online enrollment system in the Company’s sole discretion.
Distribution Elections are irrevocable when made except as otherwise provided in
this Plan. If no Distribution Election for a Retirement Account is properly
made, the Participant will be deemed to have elected a lump sum payable on
January 1 of the year following the Participant’s Separation from Service. If no
Distribution Election for an In-Service Account is properly made, the
Participant will be deemed to have elected a lump sum payable on January 1 of
the fourth year following the Participant’s first contribution to the In-Service
Account.


4.4.1    Distribution Election for Discretionary Bonus. A Participant who
receives a Discretionary Bonus may elect a distribution option for the
Discretionary Bonus within 30 days of the date the Discretionary Bonus is
granted to the Participant. If a Participant fails to timely make a Distribution
Election with respect to a Discretionary Bonus, the Participant will be deemed
to have elected payment in a lump sum on January 1 of the year following the
Participant’s Separation from Service.




-7-



--------------------------------------------------------------------------------




4.4.2    Distribution Election for Company Contributions. The Participant’s
Retirement Account Distribution Election shall apply to any Company
contributions made to the Participant’s Account pursuant to Section 4.6.1.


4.5    Change of Distribution Election. A Participant may request, in writing, a
change of a Distribution Election for his or her In-Service Account(s) or
Discretionary Bonus Account(s), if any, at any time, provided that Participants
are limited to two change requests per each In-Service or Discretionary Bonus
Account. The changed election must (a) defer commencement of distribution for at
least 5 years from the date distribution would have commenced under the existing
Distribution Election and (b) be received by the Company at least 12 months
prior to the commencement of distribution of the Participant's Deferred Account
under the existing Distribution Election. The Company shall approve the request
if it meets the requirements of this Section. Approved requests shall not take
effect until 12 months after the date the request was submitted. No change of a
Distribution Election for a Retirement Account is permitted.


4.6    Company Contributions; Deferred Account Allocations and Adjustments.


4.6.1    The Company acknowledges that Compensation deferred under this Plan is
not included as “compensation” for purposes of contributions made to the
Company’s tax-qualified 401(k) plan (referred to as the “401(k) Plan”).
Therefore, in order to keep Participants whole, with respect to Compensation
deferred under this Plan which is either Salary or Bonus attributable to a
short-term (annual) incentive plan, the Company will contribute an amount equal
to the Company contribution (including both nondiscretionary and discretionary
amounts) that would have been made to the Participant’s account in the 401(k)
Plan if the Compensation was eligible under the 401(k) Plan (without regard to
any limits applicable to the 401(k) Plan that would restrict any Company
contribution under that plan). Such contributions shall be made to the
Participant’s Retirement Account at the same time as such contribution would
have been made to the 401(k) Plan. For clarity, no such contributions will be
made with respect to Discretionary Bonuses.


4.6.2    The Company shall maintain a record of each Participant's total
Deferred Account balance, including deferrals and adjustments. Each
Participant’s Retirement Account, In-Service Account(s), and Discretionary Bonus
Account(s), if any, shall be adjusted to reflect the imputed interest, gains or
losses attributable to the applicable Investment Account(s) selected by the
Participant pursuant to Section 4.7. Interest earned will be credited to the
respective Account each payroll period. Computation of the imputed interest,
gains or losses with respect to any Investment Account shall be at the Company’s
sole discretion.


4.7    Investment Accounts. Each Participant must allocate his or her current
deferrals of Compensation to one or more of the offered Investment Accounts, by
completion of an online allocation process, as designated by the Company and


-8-



--------------------------------------------------------------------------------




subject to any restrictions established by the Company. However, if the only
Investment Account offered is the Stable Value Account, Participants’ deferrals
will be automatically allocated to the Stable Value Account and Participants
will not be able to elect any other investment.


4.7.1    Participants who are active employees may (i) change the allocation of
future deferrals to or from any Investment Account on any business day, with any
change effective as of the first pay period beginning after the date of the
change, and (ii) move all or any portion of their Deferred Account balance among
any of the Investment Accounts, other than the Stable Value Account, on any
business day, with any change effective as of the next business day. Deferred
Account balances allocated to the Stable Value Account may not be allocated or
moved to any other Investment Account.


4.7.2    Participants who experience a Separation from Service due to death or
Disability or a Separation from Service after satisfying the Rule of 70 with a
minimum of 5 Years of Service may move all or any portion of their Deferred
Account balance among any of the Investment Accounts, other than the Stable
Value Account, on any business day, with any change effective as of the next
business day. The Participant’s Deferred Account balance shall continue to be
credited with imputed gains or losses based on the applicable Investment Account
until paid. Deferred Account balances for Participants subject to this Section
that are allocated to the Stable Value Account shall continue to be credited
with imputed interest at Moody's times 130% prospectively from the date of
Separation from Service until such amounts are distributed, subject to Section
5.7.


4.7.3    If a Participant experiences a Separation from Service for reasons
other than death or Disability prior to satisfying the Rule of 70 with a minimum
of 5 Years of Service, his or her total Deferred Account balance shall be
automatically allocated to the Stable Value Account effective as of the date of
Separation from Service, notwithstanding any investment elections or allocation
decisions previously made by the Participant, and the imputed interest rate on
the Participant's total Deferred Account balance shall be adjusted to a rate
equal to Moody's (as such term is defined in Exhibit A). That rate shall apply
to all undistributed amounts of the Participant's Deferred Account prospectively
from the date of Separation from Service until such amounts are distributed from
the Plan. Participants subject to this Section may not change the allocation of
their Deferred Accounts among Investment Accounts following their Separation
from Service.


5.    Distributions.


5.1    In General. The Company shall distribute a Participant’s Deferred Account
balance according to the Participant’s Distribution Election(s), except as
otherwise provided in this Section 5. The designated payment date for purposes
of Internal Revenue Code Section 409A shall be the date stated in the
Participant’s actual


-9-



--------------------------------------------------------------------------------




or deemed Distribution Election as applicable, except as otherwise provided in
this Section 5.


5.2    Separation from Service.


5.2.1    Upon a Participant’s Separation from Service for reasons other than
death, the Participant’s entire Deferred Account balance (including the vested
portion of any Discretionary Bonus Account(s)) shall be paid to the Participant
according to the Distribution Election applicable to the Participant’s
Retirement Account, notwithstanding any other Distribution Election, provided,
however, that if an In-Service Account Distribution Election of installment
payments has commenced at the time of the Participant’s Separation from Service,
the remaining installment payments for the In-Service Account shall be paid
according to that Distribution Election.


5.2.2    Upon a Participant’s Separation from Service due to death, Section 5.5
shall apply.


5.3    Small Account Distributions. If a Participant has made a Retirement
Account Distribution Election of installment payments and his or her total
vested Deferred Account balance is less than the applicable dollar limit in
effect pursuant to Internal Revenue Code Section 402(g) ($18,500 in 2018,
subject to adjustment in subsequent years) determined as of January 1 following
the Participant’s Separation from Service, the Company shall distribute the
entire vested Deferred Account balance in a lump sum to the Participant on
January 1 following the Participant’s Separation from Service, regardless of the
Participant's Distribution Election(s), and the Participant shall have no
further rights or benefits under this Plan. In addition, if as of any subsequent
January 1, the Participant’s vested Deferred Account balance is less than the
applicable dollar limit in effect at that time pursuant to Internal Revenue Code
Section 402(g), the Company shall distribute the entire remaining vested
Deferred Account balance in a lump sum to the Participant on that January 1.


5.4    Hardship Distribution. If an Unforeseeable Emergency occurs, a
Participant may request a lump-sum distribution of an amount reasonably
necessary to satisfy the emergency need plus amounts necessary to pay taxes
reasonably anticipated as a result of the distribution, after taking into
account the extent to which such hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
Participant’s assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship). Determination of the amount reasonably
necessary to satisfy the emergency need must take into account any additional
compensation available due to the cancellation of the Participant’s Deferral
Election pursuant to Section 4.3. The Participant shall document, to the
Company's satisfaction, that distribution of all or part of his or her account
is necessary to satisfy the Unforeseeable Emergency. A Participant need not be
actively employed to request a distribution under this Section but the
Participant must not have


-10-



--------------------------------------------------------------------------------




access to other funds, including proceeds of any loans (including loans under
tax-qualified plans), sufficient to satisfy the need. Upon receipt of a request
under this Section, the Company may, in its sole discretion, distribute a
portion of the Participant's Deferred Account balance in a lump sum, to the
extent necessary to satisfy the emergency need. Any distribution will be made
first from the Participant’s In-Service Account(s), then from any Discretionary
Bonus Account(s) which contain vested funds, and finally from the Participant’s
Retirement Account. Distributions will be made within 90 days of the Company’s
receipt of such request. The Participant shall sign all documentation requested
by the Company relating to the distribution.


5.5    Distributions Following Participant Death; Designation of Beneficiary.
The Company shall make all payments to the Participant, if living. A Participant
shall designate a beneficiary by filing a beneficiary designation in the form
and manner prescribed by the Company. A Participant may change his or her
beneficiary at any time by filing a new beneficiary designation in the form and
manner prescribed by the Company. If no designation is in effect when any
benefits payable under this Plan become due, the beneficiary shall be the spouse
of the Participant, or if no spouse is then living, the Participant's estate. If
a Participant dies before benefit payments have commenced under this Plan, his
or her designated beneficiary shall receive payment of the Participant’s
Deferred Account balance in a lump sum on January 1 following the date of the
Participant’s death (which shall be the designated payment date for
distributions occurring pursuant to this sentence). If a Participant dies after
payment of his or her Deferred Account has commenced but before his or her
entire Deferred Account has been distributed, his or her designated beneficiary
shall receive any benefit payments in accordance with the Distribution Election
applicable to the Deferred Account.


5.6    Specified Employee Delay. Notwithstanding anything in this Plan to the
contrary, if a Participant is a “specified employee” as determined according to
Internal Revenue Code Section 409A and the Company’s specified employee policy,
if any, on the date of his or her Separation from Service, any payment under
this Plan which is triggered by the Participant’s Separation from Service,
including but not limited to payments pursuant to Sections 5.2.1 and 5.3, and is
due within the six month period following his or her Separation from Service
shall not be made within the six month period. Such payment will be made on the
first business day following the expiration of the six month period, without
interest.


5.7    Effect of a Change in Control. The provisions of this Section shall apply
upon a Change in Control.


5.7.1    Notwithstanding anything in this Plan to the contrary, after the third
anniversary of a Change in Control, the imputed interest credited to
Participants' account balances under this Plan shall not be based on an
annualized rate in excess of 100% of Moody's.




-11-



--------------------------------------------------------------------------------




5.7.2    Payment of a Participant’s Deferred Account balance shall be made
according to the Participant’s Distribution Election.


5.7.3    Any Participant whose employment is involuntarily terminated for any
reason other than disciplinary reasons within 3 months prior to the date of the
Change in Control shall be deemed, solely for purposes of this Section 5.7, to
be employed by the Company until the occurrence of the Change in Control and to
have been terminated immediately thereafter.


5.8    Distributions Pursuant to a Domestic Relations Order.


5.8.1    A domestic relations order relating to benefits under this Plan shall
be reviewed by the Company’s senior human resources officer or his or her
delegate. The individual shall determine whether the order satisfies the
definition in Internal Revenue Code Section 414(p). The Company may establish
procedures for reviewing and processing a domestic relations order similar to
the processing of domestic relations orders under the Company’s qualified plans.


5.8.2 The order must specify the name and last known mailing address and social
security number of the Participant and each alternate payee. It must name the
plan to which it applies. It must specify the percentage or amount of the
Participant’s benefit which is payable to an alternate payee and the date as of
which the amount or percentage is determined. The order cannot require the Plan
to (a) pay any form of benefit not permitted under the Plan, (b) provide a
benefit greater than the benefit to which the Participant is entitled, or
(c) affect the benefits of another alternate payee with respect to whom a
domestic relations order has previously been accepted by the Plan.


5.8.3 If the order is acceptable, a distribution to the alternate payee pursuant
to the terms of the order shall be authorized as soon as administratively
practicable without regard to the time distribution would be made to the
affected Participant. If the order is not acceptable, that shall be communicated
in writing to the Participant and the alternate payee, including identification
of the provisions of the order that cause it to be unacceptable.


6.    Miscellaneous.


6.1    Assignability. A Participant's rights and interests under the Plan may
not be assigned or transferred except in the event of the Participant's death,
as described in Section 5.5, or in the case of a domestic relations order, as
described in Section 5.8.


6.2    Taxes. The Company shall deduct from all payments made under this Plan
all applicable federal or state taxes required by law to be withheld.




-12-



--------------------------------------------------------------------------------




6.3    Form of Communication. Deferral Elections shall be made as provided in
Section 4.2. Distribution Elections shall be made as provided in Sections 4.4
and 4.5. Beneficiary designations shall be made as provided in Section 5.5. Any
other application, claim, notice, or other communication required or permitted
to be made by a Participant to the Company shall be made in writing and in such
form as the Company may prescribe. Such communication shall be effective upon
receipt by the Company's senior human resources officer at 1111 West Jefferson
Street, PO Box 50, Boise, Idaho 83728.


6.4    Service Providers. The Company may, in its sole discretion, retain one or
more independent entities to provide services to the Company in connection with
the operation and administration of the Plan. Except as specifically delegated
or assigned to any such entity in writing, the Company shall retain all
discretionary authority under this Plan. No Participant or other person shall be
a third party beneficiary with respect to, or have any rights or recourse under,
any contractual arrangement between the Company and any such service provider.


7.    Amendment and Termination. The Committee may, at its sole discretion,
amend or terminate the Plan at any time, provided that the amendment or
termination shall not adversely affect the vested or accrued rights or benefits
of any Participant without the Participant's prior consent.


8.    Unsecured General Creditor. Except as provided in Section 9, Participants
and their beneficiaries, heirs, successors, and assigns shall have no legal or
equitable rights, interest, or claims in any property or assets of the Company.
The assets of the Company shall not be held under any trust for the benefit of
Participants, their beneficiaries, heirs, successors, or assigns, or held in any
way as collateral security for the fulfilling of the obligations of the Company
under this Plan. Any and all Company assets shall be, and remain, the general,
unpledged, unrestricted assets of the Company. The Company's obligation under
the Plan shall be an unfunded and unsecured promise of the Company to pay money
in the future.


9.    Deferred Compensation and Benefits Trust. At any time, the Company, in its
sole discretion, may transfer to the DCB Trust cash, marketable securities, or
other property acceptable to the trustee to pay the Company's obligations under
this Plan in whole or in part (the "Funding Amount"). Any cash, marketable
securities, and other property so transferred shall be held, managed, and
disbursed by the trustee subject to and in accordance with the terms of the DCB
Trust. In addition, from time to time, the Company may make additional transfers
of cash, marketable securities, or other property acceptable to the trustee as
desired by the Company in its sole discretion to maintain or increase the
Funding Amount with respect to this Plan. The assets of the DCB Trust, if any,
shall be used to pay benefits under this Plan, except to the extent the Company
pays such benefits. The Company and any successor shall continue to be liable
for the ultimate payment of those benefits.




-13-



--------------------------------------------------------------------------------




10.    Claims Procedure.


10.1    In General. Claims for benefits under the Plan, other than claims for
Disability benefits under Section 4.7.2, shall be filed in writing, within
90 days after the event giving rise to a claim, with the Company's senior human
resources officer, who shall have absolute discretion to interpret and apply the
Plan, evaluate the facts and circumstances, and make a determination with
respect to the claim in the name and on behalf of the Company. The claim shall
include a statement of all facts the Participant believes relevant to the claim
and copies of all documents, materials, or other evidence that the Participant
believes relevant to the claim. Written notice of the disposition of a claim
shall be furnished to the Participant within 90 days after the application is
filed. This 90‑day period may be extended an additional 90 days for special
circumstances by the senior human resources officer, in his or her sole
discretion, by providing written notice of the extension to the claimant prior
to the expiration of the original 90‑day period. If the claim is denied, the
senior human resources officer shall notify the claimant in writing. This
written notice shall:


•
state the specific reasons for the denial;



•
refer to the provisions of the Plan on which the determination is based;



•
describe any additional material or information necessary for the Participant to
perfect the claim and explain why the information is necessary;



•
explain how the claimant may submit the claim for review and state applicable
time limits; and



•
state the claimant’s right to bring an action under Section 502(a) of ERISA
following an adverse determination on review.



10.2    Disability Claims. Claims for Disability benefits under Section 4.7.2
shall be filed in writing, within 90 days after the event giving rise to a
claim, with the Company's senior human resources officer, who shall have
absolute discretion to interpret and apply the Plan, evaluate the facts and
circumstances, and make a determination with respect to the claim in the name
and on behalf of the Company. The claim shall include a statement of all facts
the Participant believes relevant to the claim and copies of all documents,
materials, or other evidence that the Participant believes relevant to the
claim. Written notice of the disposition of a claim shall be furnished to the
Participant within 45 days after the application is filed. This 45‑day period
may be extended for up to two additional 30‑day periods by the senior human
resources officer, in his or her sole discretion, in each case for reasons
beyond the Plan's control and by providing written notice of the need for
extension to the Participant prior to the expiration of the current period,
including the standards on which entitlement to the disability


-14-



--------------------------------------------------------------------------------




benefit are based, the unresolved issues preventing a decision on the claim, and
any additional information needed from the Participant. If additional
information is needed from the Participant in order to make a decision on the
claim, the Participant will have 45 days to provide the requested information.
If the claim is denied, the senior human resources officer shall notify the
claimant in writing. This written notice shall:


•
state the specific reasons for the denial;



•
refer to the provisions of the Plan on which the determination is based;



•
describe any additional material or information necessary for the Participant to
perfect the claim and explain why the information is necessary;



•
explain how the Participant may submit the claim for review and state applicable
time limits;



•
explain the decision, including the basis for disagreeing with or not following
the views presented by the Participant of healthcare professionals treating or
vocational professionals evaluating the Participant, the views of medical or
vocational experts whose advice was obtained by the Plan (without regard to
whether such advice was relied upon in making the decision), and/or a Social
Security disability determination presented by the Participant;



•
contain either a statement that internal rules, guidelines, protocols or
standards do not exist, or a copy of the rule, guideline, protocol or standard
relied upon in making the decision;



•
if the denial is based on a medical necessity or experimental treatment
exclusion, contain a statement that an explanation of the scientific or clinical
judgment, applying the terms of the Plan to the Participant’s circumstances,
will be provided at no charge upon request;



•
state the Participant’s right to bring an action under Section 502(a) of ERISA
following an adverse determination on review, and describe the time limit
applicable to the action according to Section 12 of this Plan; and



•
state that the Participant is entitled to receive at no charge and upon request
reasonable access to and copies of all documents, records, and other information
relevant to the claim.





-15-



--------------------------------------------------------------------------------




11.    Claims Review Procedure.


11.1    In General. Any Participant, former Participant, or Beneficiary of
either (collectively referred to as “Participants” solely for purposes of this
Section 11.1), who has been denied a benefit claim, other than a claim for
Disability benefits under Section 4.7.2, shall be entitled, upon written
request, to access to or copies of all documents and records relevant to his or
her claim, and to a review of his or her denied claim. A request for review,
together with a written statement of the Participant's position and any other
comments, documents, records or information that the Participant believes
relevant to his or her claim, shall be filed no later than 60 days after receipt
of the written notification provided for in Section 10.1, and shall be filed
with the Company's senior human resources officer. The senior human resources
officer shall promptly inform the Company's chief executive officer, who shall
be the named fiduciary of the Plan for purposes of claim review. The chief
executive officer shall make his or her decision, in writing, within 60 days
after receipt of the request for review. This 60‑day period may be extended an
additional 60 days if, in the chief executive officer's sole discretion, special
circumstances warrant the extension and if the chief executive officer provides
written notice of the extension to the Participant prior to the expiration of
the original 60‑day period. The written decision shall be final and binding on
all parties and shall:


•
state the facts and specific reasons for the decision,



•
refer to the Plan provisions upon which the decision is based,



•
state that the Participant is entitled to receive at no charge and upon request
reasonable access to and copies of all documents, records, and other information
relevant to the claim, and



•
state the Participant’s right to bring an action under Section 502(a) of ERISA.



11.2    Disability Claims. Any Participant, former Participant, or Beneficiary
of either (collectively referred to as “Participants” solely for purposes of
this Section 11.2), who has been denied a claim for Disability benefits under
Section 4.7.2, shall be entitled, upon written request, to access to or copies
of all documents and records relevant to his or claim, and to a full and fair
review of his or her denied claim. A request for review, together with a written
statement of the Participant's position and any other comments, documents,
records or information that the Participant believes relevant to his or her
claim, shall be filed with the Company's senior human resources officer no later
than 180 days after receipt of the written notification provided for in
Section 10.2. The senior human resources officer shall promptly inform the
Company's chief executive officer, who shall be the named fiduciary of the Plan
for purposes of claim review. The chief executive officer shall make his or her
decision, in writing, within 45 days after receiving the Participant's request
for review, without deference to the


-16-



--------------------------------------------------------------------------------




initial claim decision. This 45‑day period may be extended an additional 45 days
if special circumstances warrant the extension and if the chief executive
officer provides written notice of the extension and the special circumstances
to the Participant prior to the expiration of the original 45‑day period,
including the date the chief executive officer expects to render a decision. The
written decision shall take into account all information submitted by the
Participant, regardless of whether the information was submitted with the
initial claim.


If the initial denial was based on a medical judgment in whole or in part, the
chief executive officer shall consult with a healthcare professional with
appropriate training and experience in the applicable field of medicine. The
healthcare professional shall not be the same individual consulted during the
initial claim or a subordinate of such individual.


The written decision shall be final and binding on all parties and shall:


•
state the facts and specific reasons for the decision;



•
refer to the Plan provisions upon which the decision is based;



•
state that the Participant is entitled to receive at no charge and upon request
reasonable access to and copies of all documents, records, and other information
relevant to the claim;



•
explain the decision, including the basis for disagreeing with or not following
the views presented by the Participant of healthcare professionals treating or
vocational professionals evaluating the Participant, the views of medical or
vocational experts whose advice was obtained by the Plan (without regard to
whether such advice was relied upon in making the decision), and/or a Social
Security disability determination presented by the Participant;



•
contain either a statement that internal rules, guidelines, protocols or
standards do not exist, or a copy of the rule, guideline, protocol or standard
relied upon in making the decision;



•
if the denial is based on a medical necessity or experimental treatment
exclusion, state that an explanation of the scientific or clinical judgment,
applying the terms of the plan to the Participant’s circumstances, will be
provided at no charge upon request; and



•
state the Participant’s right to bring an action under Section 502(a) of ERISA
and describe the time limit applicable to the action according to Section 12 of
this Plan, including the calendar date on which the contractual limitations
period expires for the claim.



-17-



--------------------------------------------------------------------------------






If any new or additional evidence is considered, generated or relied upon by the
chief executive officer in the course of the review, such evidence shall be
provided to the Participant as soon as possible and the Participant shall have a
reasonable opportunity to respond prior to the date the decision is required to
be made. In addition, if the decision on review is based on a new or additional
rationale, such rationale shall be provided to the Participant as soon as
possible and the Participant shall have a reasonable opportunity to respond
prior to the date the decision is required to be made.


12.    Lawsuits, Jurisdiction, and Venue. No lawsuit claiming entitlement to
benefits under this Plan may be filed prior to exhausting the claims and claims
review procedures described in Sections 10 and 11. Any such lawsuit must be
initiated no later than the earlier of (a) one year after the event(s) giving
rise to the claim occurred or (b) 60 days after a final written decision was
provided to the claimant under Section 11. Any legal action involving benefits
claimed or legal obligations relating to or arising under this Plan may be filed
only in Federal District Court in the city of Boise, Idaho. Federal law shall be
applied in the interpretation and application of this Plan and the resolution of
any legal action. To the extent not preempted by federal law, the laws of the
state of Delaware shall apply.


13.    Effective Date of Plan. This Plan became effective as of January 1, 2019.


-18-



--------------------------------------------------------------------------------






EXHIBIT A


INVESTMENT ACCOUNTS


Stable Value Account. Deferred Accounts allocated to this account shall be
credited, while the Participant is actively employed with the Company, with
imputed interest equal to an annualized rate of interest equal to 130% of
Moody's Composite Average of Yields on Corporate Bonds (“Moody's”) as determined
each month from Moody's Bond Record (as published by Moody's Investor's Service,
Inc.) or any successor thereto, or, if such monthly report is no longer
published, a substantially similar rate determined by the Company, in its sole
discretion. Moody's, for purposes of this Plan, shall be based for any given
month on such published rate for the immediately preceding calendar month. Upon
Separation from Service, Deferred Accounts allocated to this account shall be
credited with either Moody's times 130% or with Moody's, as provided in
Sections 4.7.2 and 4.7.3 of the Plan.








-19-

